Appeal by the *513defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered June 9, 2000, convicting him, upon his plea of guilty, of enterprise corruption, promoting gambling in the first degree (35 counts), possession of gambling records in the first degree (2 counts), and conspiracy in the fifth degree, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5) (see, People v Conigliaro, 290 AD2d 87 [decided herewith]). Feuerstein, J.P., Goldstein and Crane, JJ., concur.
Friedmann, J., concurs in part and dissents and part and votes to modify the judgment by reversing the defendant’s conviction of enterprise corruption, vacating the sentence imposed thereon, and dismissing that count of the indictment, with the following memorandum: I respectfully disagree with my colleagues in the majority with respect to the defendant’s conviction for enterprise corruption, and I would modify the judgment by reversing that conviction and dismissing that count of the indictment for the reasons set forth in my dissent in People v Conigliaro (290 AD2d 87 [decided herewith]).